UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-23c-3 Notification of Repurchase Offer Pursuant to Rule 23c-3 [17 CFR 270.23c-3] 1. Investment Company Act File Number Date of Notification 811-21793 October 19, 2012 2. Exact name of investment company as specified in registration statement: BlackRock Enhanced Government Fund, Inc. 3. Address of principal executive office: (number, street, city, state, zip code) 100 Bellevue Parkway Wilmington, DE 19809 4. Check one of the following: A. [X] The notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3. B. [ ] The notification pertains to a discretionary repurchase offer under paragraph (c) of Rule 23c-3. C. [ ] The notification pertains to periodic repurchase offer under paragraph (b) of Rule 23c-3 and a discretionary repurchase offer under paragraph (c) of Rule 23c-3. By: /s/ Jay Fife Jay Fife Treasurer NOTIFICATION OF THE ANNUAL REPURCHASE OFFER October 19, 2012 Dear BlackRock Enhanced Government Fund, Inc. stockholder: Notice is hereby given to stockholders of BlackRock Enhanced Government Fund, Inc. (the Fund) of the Funds Annual Repurchase Offer (the Repurchase Offer). This notice is to inform you about the Repurchase Offer. The Fund is structured as an interval fund which permits it to offer its stockholders the opportunity to tender shares for repurchase by the Fund once annually. The Fund may conduct annual repurchases for between 5% and 25% of the Funds outstanding shares, subject to the approval of the Funds Board of Directors. On September 7, 2012, the Board of Directors considered and approved the Repurchase Offer. The Fund is making this offer to repurchase 10% of its outstanding shares pursuant to Rule 23c-3 under the Investment Company Act of 1940, as amended. The Repurchase Offer is for cash at a price equal to the Funds net asset value, less a repurchase fee of 2% of the value of the Shares repurchased, as of the close of regular trading on the New York Stock Exchange on December 4, 2012 (the Repurchase Pricing Date), upon the terms and conditions set forth in the Repurchase Offer Statement and Letter of Transmittal. The Repurchase Offer applies to all stockholders of the Fund. The Repurchase Offer period will begin on October 19, 2012 and will end at 5:00 p.m., Eastern Time, on November 20, 2012. If you are not interested in selling your shares at this time, no action is necessary. All repurchase requests must be made through your broker or financial adviser, or in the case of registered stockholders, through Computershare Shareowner Services (the Depositary Agent), which has entered into a Depositary Agent Agreement with the Fund to provide certain services to facilitate the processing of transactions related to the Repurchase Offer. Should you wish to participate in the Repurchase Offer, please contact your broker or financial adviser, or in the case of registered stockholders, the Depositary Agent, no later than 5:00 p.m., Eastern Time, on November 20, 2012 (the Repurchase Offer Request Deadline.) The net asset value of the shares may fluctuate between November 20, 2012, the Repurchase Offer Request Deadline, and December 4, 2012, the Repurchase Pricing Date. During that period, the Funds shares may be trading in the secondary market at a price that is higher or lower than their net asset value. In addition, you will be charged a repurchase fee of 2% of the value of the Shares repurchased by the Fund and may be charged a transaction fee for this service by your broker or financial adviser. The Fund has established a record date of October 5, 2012 solely for the purpose of identifying stockholders eligible to receive Repurchase Offer materials. Stockholders who choose to participate in the Repurchase Offer can expect payment for the shares repurchased to be made on or before December 11, 2012. All repurchase requests must be received in good order by your broker or financial adviser, or in the case of registered stockholders, by the Depositary Agent, on or before 5:00 p.m., Eastern Time, November 20, 2012. If you are not interested in selling your shares at this time, no action is necessary. None of the Fund, its Board of Directors or its investment adviser is making any recommendation to any stockholder as to whether to tender or refrain from tendering shares. Each stockholder is urged to read and evaluate the Repurchase Offer and accompanying materials carefully. No person has been authorized to make any recommendation on behalf of the Fund as to whether stockholders should tender or refrain from tendering shares pursuant to this Repurchase Offer. No person has been authorized to give any information or to make any representations in connection with the Repurchase Offer other than those contained herein. If given or made, such recommendation and such information and representation must not be relied upon as having been authorized by the Fund, its Board of Directors or its investment advisor. If you have any questions, please refer to the attached Repurchase Offer Statement and the attached Letter of Transmittal, which contain additional important information about the Repurchase Offer, or contact your broker or financial adviser, or in the case of registered stockholders, the Depositary Agent. Sincerely, Janey Ahn Secretary BlackRock Enhanced Government Fund, Inc. BLACKROCK ENHANCED GOVERNMENT FUND, INC. REPURCHASE OFFER STATEMENT October 19, 2012 This repurchase offer of BlackRock Enhanced Government Fund, Inc. (the Fund) and acceptance of the repurchase offer by tender of shares of the Fund are made upon the terms and conditions set forth in this Repurchase Offer Statement and the Letter of Transmittal. 1. THE OFFER. The Fund is offering to repurchase for cash up to ten percent (10%) (the Repurchase Offer Amount) of its issued and outstanding shares of common stock (Shares) as of November 20, 2012 (the Repurchase Offer
